Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and argument dated 9/7/22 is acknowledged.
Claims 2-3, 15-17, 19 and 25-26 have been canceled.
Claims 1-14 and 17-29 have been presented.

Response to Arguments
In response to the non-final rejection dated 6/16/22 (page 16 of the action), Applicants have amended claims 1, 5-14, 18, 20-24 and 27-29. Independent claim 1 is now limited to the limitations of claim 3 and 25.

In response to the amendment dated 9/7/22, the following new rejections of record have been applied and replace all of the previous rejections:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant claims recite “that the alcohol-resistant coating is less soluble in ethanol than in water” and further recite that the ethanol-insoluble carbomers”. A review of the instant specification does not provide any more description of the “ethanol insoluble polymers” other than the mention in [0005] and [0034]. A review on Carbomers (Carbomer-an overview, https://www.sciencedirect.com/topics/medicine-and-dentistry/carbomer, 12/16/22) reveals that the term “carbomer” refers to acrylic acid polymers that are synthetic high-molecular-weight polyacrylic acids cross-linked with allyl sucrose or allyl pentaerythritol and contain between 56 and 68% w/w carboxylic acid groups (page 2). Carbomers are acid-based polymers and depending upon the degree of cross-linking and manufacturing conditions, various grades of carbomers are available. Each grade has its own significance and applicability in pharmaceutical dosage forms (paragraph bridging pages 3-4). They are anionic in nature and acidic in their unneutralized state and have to be neutralized with an appropriate base to achieve their thickening ability. Neutralizing with inorganic bases gives stable water soluble gel. Use of triethanolamine forms gels that can tolerate high-alcohol concentrations (page 5).
Thus, whereas the state of the art teaches carbomers when neutralized with triethanolamine can tolerate high-alcohol concentrations, instant specification does not provide any more written description of the types of carbomers, their molecular weights, neutralized or extent of neutralization, viscosity or other properties that render them useful for use as a coating over lorazepam cores, in order to meet the claimed limitation “that the alcohol-resistant coating is less soluble in ethanol than in water”. This is further supported by the absence of any definition or description of the term “less soluble in ethanol than in water”. While it is noted that the specification [0031-0032] provides a description of ethanol solubility of the components that make up the alcohol resistant coating, the mere mention of ethanol-insoluble carbomers without providing any description or providing examples of carbomers, one skilled in the art would not be able to readily be conveyed as to the scope or which ethanol insoluble carbomers meet the claimed limitation of alcohol resistant coating that is less soluble in ethanol than in water. This is a written description requirement.  

Claims 1-14 and 17-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites the term “that the alcohol-resistant coating is less soluble in ethanol than in water”, which is vague and indefinite because it is not clear as to what the term “less soluble” refers to. Instant specification describes and defines “ethanol solubility” but does not provide any meets and bounds of being less soluble in ethanol than water. It is unclear what solubility of an alcohol resistant coating substance in ethanol constitutes less soluble in water and by how much. A clarification and correction is requested.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 4 recites “carboxymethyl cellulose and alginate”, which is improper because while claim 4 recites alginate, and thus further limit claim 1, claim 4 also recites carboxymethyl cellulose”, which is not listed in the markush group in claim 1 and hence claim 4 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




The following rejection of record has been withdrawn:

	Claim 1, 5-14, 18, 20-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 5891474 to Busetti et al (Busetti) as evidenced by Chemical Book (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB3735028.html), as applied to 1-19 and 22, and further in view of US 8999393 to Saltel et al, US 2014/0271896 to Abu Shmeis et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611